COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Felton and Senior Judge Annunziata∗
Argued at Alexandria, Virginia


LOUISE REDDITT
                                                              MEMORANDUM OPINION∗∗ BY
                                1
v.     Record Nos. 0770-04-4                                  JUDGE WALTER S. FELTON, JR.
                   0771-04-4                                       JANUARY 11, 2005
                   0772-04-4
                   0773-04-4

FAIRFAX COUNTY DEPARTMENT OF FAMILY SERVICES


                      FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                 M. Langhorne Keith, Judge

                 Louise Redditt, pro se.

                 (Mark Bodner, Guardian ad litem, on briefs), for appellant.

                 Cynthia A. Bailey, Assistant County Attorney (David P. Bobzien,
                 County Attorney; Peter D. Andreoli, Deputy County Attorney;
                 Dennis R. Bates, Senior Assistant County Attorney, on briefs), for
                 appellee.

                 Mario A. Bezzini, Guardian ad litem for the minor children.


       Louise Redditt (appellant) appeals the judgment of the trial court terminating her residual

parental rights to her two daughters pursuant to Code § 16.1-283(C)(1) and (2). Appellant contends

       ∗
         Judge Annunziata participated in the hearing and decision of this case prior to the
effective date of her retirement on December 31, 2004 and thereafter by her designation as a
senior judge pursuant to Code § 17.1-401.
       ∗∗
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          Record No. 0770-04-4 is the file for the appeal of the trial court’s termination of
parental rights to appellant’s youngest daughter (DB); Record No. 0771-04-4 is the file for the
appeal of the trial court’s approving of the foster care plan for adoption for DB; Record No.
0772-04-4 is the file for the appeal of the trial court’s termination of parental rights to her older
daughter (DA); and Record No. 0773-04-4 is the file for the appeal of the trial court’s approving
of the foster care plan for adoption for DA.
the trial court erred in (1) denying her motion to dismiss the petitions for termination of parental

rights for each child, arguing that the Fairfax County Department of Family Services (DFS) failed to

timely file its revised foster care plans prior to filing the petitions for termination; (2) admitting into

evidence copies of letters from DFS to appellant; (3) finding that DFS consulted appellant

concerning the foster care service plans within the meaning of Code § 16.1-281(A); and (4) finding

there was clear and convincing evidence that she failed to substantially remedy the conditions that

led to her children’s placement in foster care. Finding no error, we affirm the judgment of the trial

court.

                                            BACKGROUND

          As the parties are familiar with the record, we recite only those facts necessary to the

disposition of the issues before the Court.

          On appeal, we view the evidence in the light most favorable to the prevailing party

below, here DFS, and grant to it all reasonable inferences fairly deducible therefrom. See Logan

v. Fairfax County Dep’t of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991). So

viewed, the evidence shows that on September 6, 2002, DFS removed appellant’s

thirteen-year-old daughter (DA) and twelve-year-old daughter (DB) from her care because she

left them alone as long as twelve hours a day at a local motel and failed to register them for

school.

          On October 22, 2002, the juvenile and domestic relations district court (juvenile court)

determined that the children were in need of services as defined in Code § 16.1-228. As

appellant was unable to provide care for her children and there was no relative available to take

custody of them, the children remained in foster care. The juvenile court ordered appellant to

cooperate with DFS in developing and executing foster care plans for the children with the goal




                                                   -2-
of returning the children to appellant’s care and custody, and appointed a guardian ad litem for

the children.

       On December 2, 2002, the juvenile court approved the initial foster care plans with the

goal to return the children to their mother’s care, with the children remaining in DFS custody in

the interim. It also ordered appellant to complete a psychological assessment, to obtain safe and

stable housing, to secure stable employment, and to continue weekly contact with her children

through DFS. Almost a year later, on November 7, 2003, DFS filed with the juvenile court

revised foster care plans changing the goal from return home to a goal of adoption. On

November 10, 2003, DFS filed a petition with the juvenile court to terminate appellant’s residual

parental rights to each of the children.

       On December 11, 2003, the juvenile court approved the revised foster care plans with the

goal of adoption and terminated appellant’s residual parental rights to the two children pursuant

to Code § 16.1-283(A). Appellant appealed the juvenile court’s decisions to the circuit court

pursuant to Code § 16.1-296(D).

       On March 10, 2004, the circuit court heard the appeals de novo. Appellant terminated the

services of her court-appointed counsel on the morning of the trial. She appeared pro se but,

because she was incarcerated pending sentencing in an unrelated matter, the trial court appointed

a guardian ad litem for her pursuant to Code § 8.01-9. After it heard the evidence, the trial court

approved the foster care plans with a goal of adoption and granted DFS’s petitions to terminate

appellant’s residual parental rights to the two children. These appeals followed.




                                               -3-
                                              ANALYSIS

                                 A. Timely Filing of Foster Care Plans

        Appellant contends DFS failed to timely file its foster care plans for the children prior to

filing its petitions to terminate her parental rights as required by Code § 16.1-283(A).2 She argues

that, since DFS failed to timely file its foster care plans for adoption for the children, the trial

court lacked jurisdiction to conduct the termination of parental rights hearing and that it erred in

not dismissing those petitions. During the trial, DFS presented copies of the foster care plans

bearing the November 7, 2003 date stamp of the juvenile court.3

        Appellant’s guardian ad litem proffered to the trial court that he had inspected the court files

the day prior to trial and did not find the foster care plans in those files. DFS proffered that

Ms. Omatete, the DFS social worker assigned to the case, would testify that she timely filed the

plans on November 7, 2003 with the juvenile court. At trial, the court had before it copies of the

foster care plans bearing the November 7, 2003 date stamp of the juvenile court. Considering the

proffers and reviewing the documents and the date stamp thereon, the trial court concluded that

the foster care plans had been timely filed in the juvenile court and denied her plea to

jurisdiction. We conclude that it did not err in doing so.



        2
            Code § 16.1-283(A) provides in pertinent part, that

                  [n]o petition seeking termination of residual parental rights shall be
                  accepted by the court prior to the filing of a foster care plan,
                  pursuant to § 16.1-281, which documents termination of residual
                  parental rights as being in the best interests of the child. The court
                  may hear and adjudicate a petition for termination of parental
                  rights in the same proceeding in which the court has approved a
                  foster care plan which documents that termination is in the best
                  interests of the child.
        3
         The record reflects that the petitions to terminate appellant’s parental rights to the two
children were filed with the juvenile court on November 10, 2003.

                                                  -4-
       Appellant contends for the first time on appeal that the trial court erred in taking judicial

notice of the juvenile court’s date stamp reflecting the foster care plans were timely filed on

November 7, 2003. She never argued to the trial court that it lacked authority to take judicial

notice of the records of another court within the same jurisdiction from which an appeal de novo

was taken to it.

       “[A]n appeal from the juvenile court must be heard de novo by the circuit court.” Fairfax

County Dep’t of Family Servs. v. D.N., 29 Va. App. 400, 406, 512 S.E.2d 830, 832 (1999)

(citations omitted). “‘A court which hears a case de novo . . . acts not as a court of appeals but as

one exercising original jurisdiction.’” Addison v. Salyer, 185 Va. 644, 649, 40 S.E.2d 260, 263

(1946). “Such an appeal transfers the entire record to the circuit court for retrial as though the

case had been originally brought there.” Mahoney v. Mahoney, 34 Va. App. 63, 66, 537 S.E.2d
626, 627 (2000) (emphasis in original). We find no error in the trial court’s taking judicial notice

of records of the juvenile court transferred to it on appeal, including the date stamp on the foster

care plans.

       There exists in the record before us sufficient evidence from which the trial court could

conclude that the foster care plans were timely filed and that it had jurisdiction over the

department’s petitions for termination. Accordingly, we affirm the judgment of the trial court.

                       B. Admission of Official Correspondence into Evidence

       Appellant also contends the trial court erred in admitting into evidence copies of letters

DFS sent to her relating to the development and execution of the foster care plans, contending

that the correspondence was inadmissible hearsay. In response to appellant’s objection, DFS

asserted the correspondence was admissible under Code § 8.01-390, the official records

exception to the hearsay rule. Appellant offered no additional argument as to why the records

did not fall within that exception, and the trial court received the evidence.

                                                -5-
        Here, the challenged documents substantiate the various efforts made by DFS to assist

appellant in regaining her children and to keep her advised about her case. They are evidence that

DFS communicated with appellant regarding the foster care plans as required by Code

§ 16.1-281(A).4 Ms. Omatete testified that the letters offered into evidence were records of the

Fairfax County Department of Family Services and that she was custodian of the particular

documents. From that testimony, the trial court determined that the records contained facts within

her personal knowledge. See Smith v. Woodlawn Constr. Co., 235 Va. 424, 431-32, 368 S.E.2d
699, 704 (1988). No additional foundation was necessary. See Taylor v. Maritime Overseas Corp.,

224 Va. 562, 566-67, 299 S.E.2d 340, 342 (1983).

        Appellant argues for the first time on appeal that the correspondence was not subject to

the official records hearsay exception under Code § 8.01-390 because DFS failed to lay a proper

foundation; that the letters contained inadmissible opinion; and that they were prepared, at least

in part, for purposes of litigation. At trial, appellant did not identify the specific portions of the

documents to which she objected, and failed to raise the objections she now raises for the first time

on appeal. Rule 5A:18 bars our consideration of “an argument on appeal which was not presented

to the trial court.” Ohree v. Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998).

By failing to bring the specific objections to the trial court’s attention, and thereby provide to

opposing counsel an opportunity to respond, appellant deprived the trial court of any opportunity to

consider whether to exclude the specific evidence. See Lee v. Lee, 12 Va. App. 512, 514, 404
S.E.2d 736, 737 (1991) (en banc) (citations omitted). Appellant has not asked that we invoke the

good cause or ends of justice exception to Rule 5A:18, and our review of the record does not




        4
         Code § 16.1-281(A) requires that DFS develop a foster care plan for a child in its legal
custody, providing a detailed description of the services to be provided and any other support the
department will offer to the child and the parent.
                                                -6-
disclose any reason to do so. Thus, the matter has not been preserved for appeal, and appellant’s

argument is procedurally barred. Rule 5A:18.

       Accordingly, we find that the trial court did not err in admitting the documents over

appellant’s objection.

                          C. Consultation with Parent on Foster Care Plans

       Appellant argues that the trial court erred in concluding that DFS consulted with her

concerning matters to be included in the initial foster care plans for the children as required by Code

§ 16.1-281(A).

       Code § 16.1-281(A) provides in part:

                 The individual family service plan developed by the family
                 assessment and planning team . . . may be accepted by the court as
                 the foster care plan if it meets the requirements of this section. The
                 representatives of such department, agency, or team shall consult
                 with the child’s parent(s) . . . concerning the matters which should
                 be included in such plan.

       The record reflects that from “day one,” Ms. Omatete talked to appellant about the foster

care plans for her children. She testified that she informed appellant “what will be expected [of

appellant], . . . [to] insure that the children will get home,” and that she discussed the plans

“during each and every visit she had.” These discussions occurred regularly until appellant’s

visitation with her children was suspended as a result of her inappropriate behavior during the

visits. The trial court had before it copies of the correspondence DFS sent to appellant,

communicating its expectations and the goals to be accomplished in order for the children to be

returned to her. The record reflects that appellant did not agree with the proposed foster care

plans. In particular, appellant objected to the provisions of the foster care plan requiring her to

verify that she maintained steady employment and that she had undergone a psychological

assessment and evaluation. She refused to comply with the plans even after they were approved

by the juvenile court, which had heard her objections.
                                                 -7-
       Code § 16.1-281(A) requires DFS to “consult” with the parent concerning matters to be

included in the foster care plan for the return of her children. It does not require DFS to alter the

plan to accommodate the demands of the parent. Nor does it require the parent to agree with the

plan before the court adopts it. Appellant cannot avoid termination of her residual parental rights

by simply refusing to agree with the foster care plans approved by the court.

       From the record before us, we conclude the trial court did not err in determining that DFS

complied with its statutory obligation to consult with appellant concerning the matters included

in the foster care plans for her children.

                            D. Termination of Residual Parental Rights

       Appellant challenges the sufficiency of the evidence supporting the trial court’s decision

to terminate her parental rights to her children pursuant to Code § 16.1-283(C)(1) and (2). She

contends that the trial court erred in finding that DFS demonstrated that she failed to maintain

contact with her children while they were in DFS custody; that she failed to plan for her

children’s future return; or that she failed to substantially remedy the conditions that led to the

children’s removal.

       In reviewing a trial court’s decision terminating parental rights, we presume the trial

court “‘thoroughly weighed all the evidence, considered the statutory requirements, and made its

determination based on the child’s best interests.’” Logan v. Fairfax County Dep’t of Human

Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991) (quoting Farley v. Farley, 9 Va. App.
326, 329, 387 S.E.2d 794, 796 (1990)). The trial court has “broad discretion in making the

decisions necessary to guard and to foster a child’s best interests.” Farley, 9 Va. App. at 328,

387 S.E.2d at 795. “[W]hen based on evidence heard ore tenus,” the trial court’s judgment “will

not be disturbed on appeal unless plainly wrong or without evidence to support it.” Peple v.

Peple, 5 Va. App. 414, 422, 364 S.E.2d 232, 237 (1988).

                                                 -8-
          Code § 16.1-283(C) provides that a trial court may order termination of residual parental

rights:

                 [I]f the court finds, based upon clear and convincing evidence, that
                 it is in the best interests of the child and that:

                 1. The parent or parents have, without good cause, failed to
                 maintain contact with and to provide or substantially plan for the
                 future of the child for a period of twelve months after the child’s
                 placement in foster care notwithstanding the reasonable and
                 appropriate efforts of social, medical, mental health or other
                 rehabilitative agencies to communicate with the parent or parents
                 and to strengthen the parent-child relationship; or

                 2. The parent or parents, without good cause, have been unwilling
                 or unable within a reasonable period not to exceed twelve months
                 to remedy substantially the conditions which led to the child’s
                 foster care placement, notwithstanding the reasonable and
                 appropriate efforts of social, medical, mental health or other
                 rehabilitative agencies to such end.

          Viewed in the light most favorable to DFS, the prevailing party below, we conclude that

the trial court did not err in ruling that DFS had shown by clear and convincing evidence that

termination of appellant’s residual parental rights was in the children’s best interests, that

appellant failed to remedy her situation, and that her failure was without “good cause.” See

Martin v. Pittsylvania County Dep’t of Social Services, 3 Va. App. 15, 20, 348 S.E.2d 13, 16

(1986). The evidence before the trial court showed that appellant failed to comply with the

foster care plans to return the children to her. The court-approved plans required her to maintain

contact with her children, to secure and maintain steady employment, to secure a safe and stable

place to live with her children, and to undergo a psychological evaluation. Appellant’s

compliance with these obligations was necessary to establish that she was planning for her

children’s future and that she was substantially remedying the conditions that resulted in the

children’s placement in foster care.




                                                 -9-
       The record reflects that appellant refused to undergo the court-ordered psychological

evaluation, or to even schedule an appointment to do so, despite DFS’s efforts to locate three

psychologists outside of Fairfax County at appellant’s request. When appellant further

demanded a minority psychologist, DFS made arrangements for appellant to be evaluated by a

Washington D.C. psychologist, meeting that request. Appellant spoke with the psychologist only

by telephone, but never made an appointment to undergo the required psychological assessment

and evaluation.

       Additionally, appellant failed to provide verification that she secured and maintained

stable full-time employment. She refused to provide DFS pertinent information about any

employment. Although she told DFS that she worked for Kelly Temporary Services, she refused

to provide any written verification of when and where she was employed. When asked for more

information about her employment, she told the foster care worker that “it was none of [her]

business where [appellant] was working.”

       Appellant also failed to obtain safe and stable housing. The record reflects that from

September 2002 to March 2003, she maintained no consistent address. In March 2003, appellant

rented two rooms from Joyce Wright, a casual acquaintance she met after the children were in

foster care. Ms. Wright offered to assist her in getting her children back. A home study by DFS

found the residence to be appropriate for appellant and the children. However, Ms. Wright

sought a court order to evict appellant from the condominium in October 2003 after she refused

her request to vacate. Ms. Wright testified that appellant became verbally abusive and was

drinking heavily. She also testified that appellant borrowed her car and had been involved in an

accident while drinking, and as a result, Ms. Wright had to bail her out of jail. The record

additionally reflects that appellant had not paid any rent to Ms. Wright and did not contribute to




                                               - 10 -
household expenses. Ms. Wright testified that she incurred substantial bills and expenses as a

result of appellant’s living with her.

       The record also reflects that appellant failed to maintain regular contact with her children

after July 9, 2003. On that date, she was verbally and emotionally abusive to her children, as she

had been on prior visits, and was especially so during the July 9, 2003 visit. On that date,

appellant was also verbally abusive towards the DFS caseworkers and was derisive of the

children’s foster mother, all of which occurred in the children’s presence. After that visit, DFS

suspended appellant’s further visitation and advised her by letter that before visitation could

resume, it would be necessary for her to schedule an appointment with DFS staff to address the

continuing visitation problems. Thereafter, appellant failed to schedule an appointment and

failed to otherwise meet with DFS to resolve the problems that led to the suspension of visitation

with her children.

       At trial, the children’s therapist opined that their return to appellant would not be in the

children’s best interests. She testified that the oldest child found appellant’s visits “horrifying”

and “sickening.” She also reported that the behavior of the youngest child “really regressed”

following the difficult visits, especially following that of July 9, 2003. She noted that after the

juvenile court approved the foster care plans goal of adoption and entered its orders of

termination of parental rights, the children’s anxiety levels decreased dramatically. She advised

the trial court that in her opinion a return of the children to appellant would be traumatic to the

older child and would put the younger child at risk of a “complete emotional shut down,

depression, and an inability to function within the community because of her need for a

consistent and stable environment.”




                                                - 11 -
       The children’s guardian ad litem also told the trial court that he believed returning the

children to their mother was not in the children’s best interest and that termination of appellant’s

residual parental rights would be in the children’s best interest.

       After reviewing the record before us, we conclude that the trial court did not err in ruling

that DFS proved by clear and convincing evidence each of the requirements of Code

§ 16.1-283(C)(1) and (2), that appellant failed to substantially remedy the conditions which

resulted in her children being placed in foster care, and that termination of appellant’s residual

parental rights was in the children’s best interests.

       For the above reasons, we affirm the judgment of the trial court.

                                                                                           Affirmed.




                                                - 12 -